c




       OFFICE    OF THE ATTORNEY     GENERAL    OF TEXAS
                            AUSTIN
                                               ,4L   514~ sd   g33


                                               February 16, 1939

    Honi .StaphenP.
    aounty Aittornsy
    DaWitt   Comity
    Ouaro,   Texas

    De&r Sir:




              Your letter of                 haa been reoaived
    in whioh you dea                         furnish you an
    opinion as ~towh                        ionem' Court, ds-
    iWing to puroha                         ing poabably be-
    tween $1,500.00                        hsve to advertise
    sor oonpstltivs




                        the lowest and best bid.,.,"
                    peotfully attaoh hereto a copy of an opin-
                   Hon. Joe Sharp, Assistant Attorney General,
    addressad to Hon. Alwln 2. Paps, County Attorney, I'iaguih,
    Texas, under date of Soptamber 14, 1937, whioh answera,
    BO doubt, the identioal queetion aa oontsined in your
    letter. It appears, thsrefore,that this Department has
    oonalatentlyhold that road maohinsry oomas under the terms
Hon.   Stephen P. liebert,   Fsbruery 16, 1939, Page 2


and within the meaning of said statute and that the
phrase *rupplleeof every kind" would lnalude euoh road
mtohlnsry 4s mentioned.
          It is, therefore, the opinion of this Depart-
ment that in the purohaee of a road traator as outlined
In your letter that fmme ahould be adrertiaedfor oom-
petltivs blda, as provided in the above statute.
                                     Very truly yours
                                ATTORt?EYGENERAL @F TEXAS

                                BY
                                                         in-3
                                                         ant



APPROVED:      '


ATTORXiT    GXNERAL OP TEXAS